SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Amendment No. 1 to SCHEDULE TO Tender Offer Statement Pursuant to Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 CORNERSTONE CORE PROPERTIES REIT, INC. (Name of Subject Company) MPF INCOME FUND 26, LLC, MPF DEWAAY FUND 8, LLC, MPF BADGER ACQUISITION CO., LLC, MPF FLAGSHIP FUND 14, LLC, MPF PLATINUM FUND, LP, MPF DEWAAY FUND 6, LLC, MPF INCOME FUND 24, LLC, MPF FLAGSHIP FUND 13, LLC, MPF DEWAAY FUND 7, LLC, MPF DEWAAY PREMIER FUND 4, LLC, MPF FLAGSHIP FUND 9, LLC, MP FALCON FUND, LLC; AND MACKENZIE PATTERSON FULLER, LP (Bidders) SHARES OF COMMON STOCK (Title of Class of Securities) None or unknown (CUSIP Number of Class of Securities) Copy to: Christine Simpson Chip Patterson, Esq. MacKenzie Patterson Fuller, LP MacKenzie Patterson Fuller, LP 1640 School Street 1640 School Street Moraga, California94556 Moraga, California94556 (925) 631-9100 ext. 1024 (925) 631-9100 ext. 1006 (Name, Address, and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of Bidder) Calculation of Filing Fee Transaction Amount of Valuation* Filing Fee * For purposes of calculating the filing fee only.Assumes the purchase of 2,000,000 Shares at a purchase price equal to $1 per Share in cash [X] Check box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid:$142.60 Form or Registration Number:SC TO-T Filing Party: MacKenzie Patterson Fuller, LP Date Filed:March 23, 2011 [] Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: [X] third party tender offer subject to Rule 14d-1. [] issuer tender offer subject to Rule 13e-4. [] going private transaction subject to Rule 13e-3 [] amendment to Schedule 13D under Rule 13d-2 Check the following box if the filing is a final amendment reporting the results of the tender offer: [X] FINAL AMENDMENT TO TENDER OFFER This Tender Offer Statement on Schedule TO relates to the offer (the “Offer”) by: MPF Income Fund 26, LLC, MPF DeWaay Fund 8, LLC, MPF Badger Acquisition Co., LLC, MPF Flagship Fund 14, LLC, MPF Platinum Fund, LP, MPF DeWaay Fund 6, LLC, MPF Income Fund 24, LLC, MPF Flagship Fund 13, LLC, MPF DeWaay Fund 7, LLC, MPF DeWaay Premier Fund 4, LLC, MPF Flagship Fund 9, LLC, MP Falcon Fund, LLC (collectively the “Purchasers”) to purchase up to 2,000,000 shares of common stock (the “Shares”)in Cornerstone Core Properties REIT, Inc. (the “Corporation”), the subject company, at a purchase price equal to $1 per Share, less the amount of any dividends declared or made with respect to the Shares between March 23, 2011 (the “Offer Date”) and May 6, 2011 or such other date to which this Offer may be extended (the “Expiration Date”), upon the terms and subject to the conditions set forth in the Offer to Purchase dated March 23, 2011 (the “Offer to Purchase”) and the related Assignment Form. The Offer resulted in the tender by Shareholders, and acceptance for payment by the Purchasers, of a total of 23,519.9294 Shares. Upon completion of the Offer, the Purchasers held an aggregate of approximately 0.1% of all outstanding common shares.MPF Income Fund 26, LLC purchased all the shares. SIGNATURES After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:MAY 13, 2011 MPF Income Fund 26, LLC, MPF DeWaay Fund 8, LLC, MPF Badger Acquisition Co., LLC, MPF Flagship Fund 14, LLC, MPF Platinum Fund, LP, MPF DeWaay Fund 6, LLC, MPF Income Fund 24, LLC, MPF Flagship Fund 13, LLC, MPF DeWaay Fund 7, LLC, MPF DeWaay Premier Fund 4, LLC, MPF Flagship Fund 9, LLC, MP Falcon Fund, LLC By: MacKenzie Patterson Fuller, LP, Manager/General Partner By: /s/ Chip Patterson Chip Patterson, Senior Vice President MACKENZIE PATTERSON FULLER, LP By:/s/ Chip Patterson Chip Patterson, Senior Vice President
